70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Elliott PRICE, Sr., Plaintiff-Appellant,v.James G. EXUM, Jr., Chief Justice;  Louis B. Meyer, Justice;Burley B. Mitchell, Jr., Justice;  Henry E. Frye, Justice;John Webb, Justice;  Willis P. Whichard, Justice;  SarahParker, Justice;  S. Gerald Arnold, Chief Judge;  Hugh A.Wells, Judge;  Clifton E. Johnson, Judge;  Sidney S. Eagles,Jr., Judge;  Jack Cozart, Judge;  Robert F. Orr, Judge;  K.Edward Greene, Judge;  John B. Lewis, Jr., Judge;  James A.Wynne, Jr., Judge;  John C. Martin, Judge;  Joseph R. John,Sr., Judge;  Elizabeth G. McCrodden, Judge;  John H.Connell, Clerk, North Carolina Court of Appeals;  J. HowardBunn, Chairman, North Carolina Industrial Commission;  J.Randolph Ward, Commissioner, North Carolina IndustrialCommission;  Dianne C. Sellers, Commissioner, North CarolinaIndustrial Commission;  W. Joey Barnes, Deputy Commissioner;Robert Bridges, Docket Director;  Franklin E. Freeman, Jr.,Secretary of North Carolina Department of Correction,Defendants-Appellees.
No. 95-6360.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

James Elliott Price, Sr., Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error and no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Price v. Exum, No. CA-94-770-5-BO (E.D.N.C. Oct. 25, 1994 & Feb. 2, 1995).  We note that although the absolute immunity of the state court judges would not prevent the district court from awarding injunctive or declaratory relief, see Pulliam v. Allen, 466 U.S. 522, 541-42 (1984), the district court has no power to review challenges to state court proceedings, as Appellant requested in this action.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476-78 (1983).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.